DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
A Pre-Brief Appeal conference has been held on 02/03/2022 and the amendment filed on 07/30/2022 has been reopened for examination. Claims 1, 3 – 6, 9 – 13, 15 – 16, 18 – 23 remain pending in the application. Claims 2, 7 – 8, 14, 17 have been cancelled. 
Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claim 4 has been considered and are persuasive. Therefore, the previous rejection is withdrawn and a new ground of rejection has been established.
Claim Objections
Claim 5 – 6, 13 are objected to because of the following informalities:
Claim 5 should read “wherein the expected energy usage for the sensor maintenance includes an expected energy usage to maintain a temperature of a sensor within a specified range” because the limitation “sensor maintenance” is introduced in claim 4, line 3.
Claim 6 should read “wherein the expected energy usage for the sensor maintenance includes an expected energy usage to clean a sensor” because the limitation “sensor maintenance” is introduced in claim 4, line 3.
Claim 13, line 7 – 8 should read “a motive energy consumption predicted based on the expected conditions along the route” because the limitation “expected conditions” was introduced in claim 13, line 3.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3 – 6, 9 – 13, 15 – 16, 18 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6 recites “a baseload energy consumption predicted based on a time to traverse the segment.” There is lack of antecedent basis for the limitation “the segment.”
Claim 3 recites “The system of claim 2, wherein the expected weather condition includes at least ambient temperature, precipitation and fog.” There is lack of antecedent basis for claim 3 because claim 3 is dependent on claim 2, but claim 2 has been cancelled. For the purpose of compact prosecution, Examiner will interpret as claim 3 is dependent on claim 1.
Claim 13, line 6 recites “a baseload energy consumption predicted based on a time to traverse the segment.” There is lack of antecedent basis for the limitation “the segment.”
Claims 3 – 6, 9 - 12 are dependent on claim 1 and do not cure the deficiencies thereof, therefore claims 3 – 6, 9 – 12 are rejected for the same reason as claim 1 above.
Claims 15 – 16, 18 - 20 are dependent on claim 13 and do not cure the deficiencies thereof, therefore claims 15 – 16, 18 - 20 are rejected for the same reason as claim 13 above.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 9 - 10, 12 – 13, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Publication No. US 20180173219 A1; hereafter Lee) in view of Shin, Hyun Woo (Publication No. US 20200164761 A1; hereafter Shin) in further view of Gehring et al. (Publication No. US 20150066236 A1; hereafter Gehring).

Regarding to claim 1, Lee teaches a system comprising: 
	a computer including a processor, and a memory storing instructions executable by the processor ([Par. 0043], “Some examples of the disclosure are directed to a non-transitory computer-readable medium including instructions, which when executed by one or more processors, cause the one or more processors to perform a method”) to: 
	select a route for a vehicle based on determining an expected vehicle energy usage along the route ([Par. 0004], “The vehicle can select a route to a desired destination from one or more possible routes based on the amount of energy required for each route. To accomplish this, the vehicle can use a map that is portioned into segments that each contain the amount of energy required for the vehicle to travel along that segment. The vehicle can then determine what combination of one or more segments will require the least amount of energy for the vehicle to reach its desired destination”) based on: 
		a baseload energy consumption predicted based on a time to traverse the segment, ([Par. 0015], “Each segment of map 250 (not all segments shown) can contain the estimated energy requirements for the vehicle to travel along that segment (e.g., the amount of energy that will likely be used by vehicle 200 to travel along that segment)… For example, segment 211 can require the vehicle to use 40 watt-hours (Wh), segment 212 can require 50 Wh, segment 213 can require 50 Wh, segment 214 can require 40 Wh, segment 215 can require 20 Wh, segment 216 can require 10 Wh, and segment 217 can require 30 Wh, which would require the vehicle to use 240 Wh to travel along route 210” wherein the energy requirement for each segment is calculated based on “a required energy / time to traverse from start point to end point of the segment” (Watt per hours)) 
		a motive energy consumption predicted based on expected conditions along the route, ([Par. 0016], “examples, route 210 can require more energy than route 220 because route 210 can require vehicle 200 to drive up and down a hill, whereas route 220 can be along a flat terrain. For example, segments 211-214 can represent the portion of route 210 that require vehicle 200 to drive uphill (e.g., requiring more energy), segments 215-16 can represent the portion of route 210 that require vehicle 200 to drive downhill (e.g., requiring less energy), and segment 217 can represent the portion of route 210 that is flat … In some examples, segments 211-214 can require more energy than other segments because that portion of the map may require a higher speed limit (e.g., requiring more energy to accelerate and/or more sensor processing power) and/or have more vehicle and/or pedestrian traffic (e.g., requiring more sensor processing power)”) and 
	operate the vehicle along the route. ([Par. 0012], “Examples of the disclosure are directed to optimizing energy consumption in autonomous and semi-autonomous vehicles. The vehicle can select a route to a desired destination from one or more possible routes based on the amount of energy required for each route. To accomplish this, the vehicle can use a map that is portioned into segments that each contain the amount of energy required for the vehicle to travel along that segment” wherein it is inherent that the vehicle will operate based on the selected route).

	Lee teaches to select a traveling route based on one or more energy characteristics for estimating energy usage for candidate routes as described above, but does not explicitly disclose to consider a predicted weather-related energy consumption based on estimating energy consumption by one or more vehicle subsystems under expected weather conditions, wherein the predicted weather-related energy consumption takes into account, based on the expected weather conditions, an expected energy usage to maintain a temperature of a high-voltage traction battery within a specified range.

	However, Shin teaches to consider a predicted weather-related energy consumption based on estimating energy consumption by one or more vehicle subsystems under expected weather conditions ([Par. 0065], “In operation S320 of estimating the power consumption for cooling the battery, the power consumption for cooling the battery may be estimated on the basis of the outside air temperature, the amount of solar radiation, and the predicted discharge current of the battery in the section in which the battery is required to be cooled”; [Par. 0051], “The cooling power consumption, which is the power consumed for cooling the battery, may be power consumed by a compressor that compresses a refrigerant or a pump that circulates a refrigerant” wherein the “compressor” reads on the “one or more vehicle subsystems” that will consumes energy to maintain the battery’s temperature at a predetermined range. The operation of the compressor will depend on the basis of the outside air temperature along the route.), wherein the predicted weather-related energy consumption takes into account, based on the expected weather conditions, an expected energy usage to maintain a temperature of a high-voltage traction battery within a specified range.
([Par. 0020], “The cooling control unit may determine whether the battery is required to be cooled by predicting the temperature of the battery in each section of a plurality of sections into which the determined travel route is divided, and may estimate power consumption for cooling the battery in a section in which the battery is required to be cooled”

[Par. 0021], “wherein the cooling control unit determines a section in which the temperature of the battery, accumulated and estimated based on the outside air temperature measured by the temperature sensor, the amount of solar radiation measured by the solar radiation sensor, and a predicted discharge current of the battery according to the travel information, is equal to or higher than a predetermined cooling temperature to be the section in which the battery is required to be cooled”

Where this is interpreted as the cooling control unit estimates power consumption for cooling the battery for each section of the selected route based on the outside air temperature (weather condition). The cooling process allows to maintain the battery’s temperature at a predetermined range.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Lee to incorporate the teaching of Shin. The modification would have been obvious because a high-voltage battery could dissipate a large amount of heat during traveling that requires a proper cooling apparatus to maintain the battery’s temperature at a safe operating temperature. The cooling apparatus could consume a significant amount of energy to cool the battery, especially when an outside air temperature is high. By considering the power consumption for cooling the battery, it allows the system to have a more accurate estimated energy usage for the candidate routes.

The combination of Lee and Shin teaches to consider one or more energy characteristics for estimating energy usage for candidate routes including the predicted energy consumption by one or more vehicle subsystem under expected weather condition as described above, but does not explicitly disclose to consider an expected energy usage to maintain a temperature of an electronic control module within a specified range.

However, Gehring teaches to consider an expected energy usage to maintain a temperature of an electronic control module within a specified range ([Par. 0019], “The route segment to be characterized may be preset by specifying the origin and destination positions. Alternatively, a route segment of a projected horizon may be selected by computing the most likely path. For this purpose, instantaneous driving parameters F, such as an instantaneous position, the driving direction, and/or the speed of the motor vehicle in particular, are evaluated”; [Par. 0021], “Based on the route parameters St, a consumption-optimized default for predicted first parameters P1 is determined, which includes in particular the power demands on a temperature control system T of a cooling circuit for the drive unit which are required for implementing the driving strategy” wherein the “temperature control system” inherently provides cooling to maintain the temperature of the “drive unit” at a predetermined range. The “drive unit” reads on the “electronic control module”)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Lee and Shin to incorporate the teaching of Gehring. The modification would have been obvious because a cooling apparatus for a control unit could consume a significant amount of energy to maintain temperature of the control unit at a safe operating temperature, especially during a hot day. By considering the power consumption of the cooling apparatus to cool the control unit, it allows the system to have a more accurate estimated energy usage for the candidate routes.

Regarding to claim 3, the combination of Lee, Shin and Gehring teaches the system of claim 1 (according to 112b compact prosecution). 
	Shin further teaches wherein the expected weather condition includes at least one ambient temperature, precipitation and fog. ([Par. 0065], “In operation S320 of estimating the power consumption for cooling the battery, the power consumption for cooling the battery may be estimated on the basis of the outside air temperature, the amount of solar radiation, and the predicted discharge current of the battery in the section in which the battery is required to be cooled”)

Regarding to claim 9, the combination of Lee, Shin and Gehring teaches the system of claim 1.
	Lee further teaches the instructions further including instructions to: 
update the expected condition while operating the vehicle along the route; 
([Par. 0033], “process 500 can identify the type of environment of where the vehicle is currently located according to examples of the disclosure. For example, process 500 can determine the vehicle's current location through GPS receivers, cameras, ultrasonic sensors, radar sensors, LIDAR sensors, cellular positioning systems, maps, cloud services, landmark positioning, and any other systems or sensors that can be used to determine a vehicle's location (e.g., as described above with reference to FIGS. 3-4) and look up map information about that location. The map information can include whether the current environment is a rural area, an urban area, a suburban area, or any other information about the current location… In some examples, process 500 can detect buildings and/or houses through known pattern matching techniques. In some examples, process 500 can update a map with its environmental classification at step 510” where this interpreted as the vehicle continuously updates surrounding environment via sensor’s data while operating along the route)
	adjust an operating parameter of the vehicle based on the updated expected condition; 
([Par. 0038], “At step 560, process 500 can adjust the operation of vehicle components based on inputs from one or more of steps 510, 520, 530, 540, and/or 550. Various components of a vehicle can be deactivated or their operation level can be adjusted to save power including … As one example, process 500 can adjust the operation of vehicle components at step 560 by reducing the sampling rate of the vehicles sensors (e.g., from 30 Hz to 5 Hz) if process 500 determines that the vehicle is in a rural area at step 510. In another example, process 500 can adjust the operation of vehicle components at step 560 by taking some sensors offline (e.g., taking one or more cameras offline and relying on radar, LIDAR, and/or any other sensors that require less energy to monitor) if process 500 determines that the vehicle is in a rural area at step 510 and that no other vehicles or pedestrians are around the vehicle (or the vehicle only detects a vehicle every few minutes) at step 530”) and 
	update the expected energy usage based on adjusting the operation of the vehicle. 
([Par. 0012], “For each segment, an ideal amount of energy to be used can be computed based on the physics of the terrain and the overall vehicle weight”; ([Par. 0033], “process 500 can identify the type of environment of where the vehicle is currently located according to examples of the disclosure … The map information can include whether the current environment is a rural area, an urban area, a suburban area, or any other information about the current location… In some examples, process 500 can detect buildings and/or houses through known pattern matching techniques. In some examples, process 500 can update a map with its environmental classification at step 510” where this is interpreted as the estimated energy requirement for each segment is calculated based on the terrain along that segment according to map data. The system continuously monitors surrounding environment via sensors to update the map data during driving procedure and adjusts vehicle’s operation according to the updated map data to conserve energy. It is inherent that the estimated energy requirement for each segment is also updated based on the updated map data and the adjusted vehicle’s operation.)

Regarding to claim 10, the combination of Lee, Shin and Gehring teaches the system of claim 9.
	Lee further teaches wherein the instructions to adjust the operating parameter of the vehicle include instructions to adjust a speed of the vehicle. ([Par. 0046], “detecting one or more energy characteristics about the one or more batteries via the one or more sensors; and adjusting an operation of one or more vehicle components based on the speed or the vehicle, the environment type, the traffic around the vehicle, the route information, or the one or more energy characteristics”).

Regarding to claim 12, the combination of Lee, Shin and Gehring teaches the system of claim 1.
	Lee further teaches wherein the expected vehicle energy usage includes an expected energy usage of the high-voltage traction battery. ([Par. 0024], “At step 360, process 300 can select one or more routes based on the energy characteristics of the vehicle determined at step 330 and the estimated energy requirements of the possible routes determined at step 350. For example, process 300 can determine that the vehicle has a remaining charge of 500 Wh at step 330, that the estimated energy required for a first possible route is 400 Wh, that the estimated energy required for a second possible route is 450 Wh, and that the estimated energy required for a third possible route is 525 Wh at step 350. Process 300 can then select the first and/or the second possible route at step 360 because the vehicle would not have enough charge to drive along the third possible route” where this is interpreted as selecting a route not only based on the estimated energy requirement for a candidate route but also based on the remaining capacity of the battery. The remaining capacity of the battery must be sufficient to satisfy the expected energy usage of the selected route.)

Regarding to claim 13, Lee teaches A method comprising: 
	selecting a route for a vehicle based on determining an expected vehicle energy usage along the route based on an expected condition along the route in an environment above a road, Page 3 of 9Response Submitted July 30, 2021 App. No. 16/284,026including by estimating the expected vehicle energy usage according to the expected condition ([Par. 0004], “The vehicle can select a route to a desired destination from one or more possible routes based on the amount of energy required for each route. To accomplish this, the vehicle can use a map that is portioned into segments that each contain the amount of energy required for the vehicle to travel along that segment. The vehicle can then determine what combination of one or more segments will require the least amount of energy for the vehicle to reach its desired destination” wherein the “amount of required energy for each segment” is varied based on one more conditions along the segment.) based on: 
		a baseload energy consumption predicted based on a time to traverse the segment, ([Par. 0015], “Each segment of map 250 (not all segments shown) can contain the estimated energy requirements for the vehicle to travel along that segment (e.g., the amount of energy that will likely be used by vehicle 200 to travel along that segment)… For example, segment 211 can require the vehicle to use 40 watt-hours (Wh), segment 212 can require 50 Wh, segment 213 can require 50 Wh, segment 214 can require 40 Wh, segment 215 can require 20 Wh, segment 216 can require 10 Wh, and segment 217 can require 30 Wh, which would require the vehicle to use 240 Wh to travel along route 210” wherein the energy requirement for each segment is calculated based on “a required energy / time to traverse from start point to end point of the segment” (Watt per hours)) 
		a motive energy consumption predicted based on expected conditions along the route, ([Par. 0016], “examples, route 210 can require more energy than route 220 because route 210 can require vehicle 200 to drive up and down a hill, whereas route 220 can be along a flat terrain. For example, segments 211-214 can represent the portion of route 210 that require vehicle 200 to drive uphill (e.g., requiring more energy), segments 215-16 can represent the portion of route 210 that require vehicle 200 to drive downhill (e.g., requiring less energy), and segment 217 can represent the portion of route 210 that is flat … In some examples, segments 211-214 can require more energy than other segments because that portion of the map may require a higher speed limit (e.g., requiring more energy to accelerate and/or more sensor processing power) and/or have more vehicle and/or pedestrian traffic (e.g., requiring more sensor processing power)”) and 
	operate the vehicle along the route. ([Par. 0012], “Examples of the disclosure are directed to optimizing energy consumption in autonomous and semi-autonomous vehicles. The vehicle can select a route to a desired destination from one or more possible routes based on the amount of energy required for each route. To accomplish this, the vehicle can use a map that is portioned into segments that each contain the amount of energy required for the vehicle to travel along that segment” wherein it is inherent that the vehicle will operate based on the selected route).

	Lee teaches to select a traveling route based on one or more energy characteristics for estimating energy usage for candidate routes as described above, but does not explicitly disclose to consider a predicted weather-related energy consumption based on estimating energy consumption by one or more vehicle subsystems under expected weather conditions, wherein the predicted weather-related energy consumption takes into account, based on the expected weather conditions, an expected energy usage to maintain a temperature of a high-voltage traction battery within a specified range.

	However, Shin teaches to consider a predicted weather-related energy consumption based on estimating energy consumption by one or more vehicle subsystems under expected weather conditions ([Par. 0065], “In operation S320 of estimating the power consumption for cooling the battery, the power consumption for cooling the battery may be estimated on the basis of the outside air temperature, the amount of solar radiation, and the predicted discharge current of the battery in the section in which the battery is required to be cooled”; [Par. 0051], “The cooling power consumption, which is the power consumed for cooling the battery, may be power consumed by a compressor that compresses a refrigerant or a pump that circulates a refrigerant” wherein the “compressor” reads on the “one or more vehicle subsystems” that will consumes energy to maintain the battery’s temperature at a predetermined range. The operation of the compressor will depend on the basis of the outside air temperature along the route.), wherein the predicted weather-related energy consumption takes into account, based on the expected weather conditions, an expected energy usage to maintain a temperature of a high-voltage traction battery within a specified range.
([Par. 0020], “The cooling control unit may determine whether the battery is required to be cooled by predicting the temperature of the battery in each section of a plurality of sections into which the determined travel route is divided, and may estimate power consumption for cooling the battery in a section in which the battery is required to be cooled”

[Par. 0021], “wherein the cooling control unit determines a section in which the temperature of the battery, accumulated and estimated based on the outside air temperature measured by the temperature sensor, the amount of solar radiation measured by the solar radiation sensor, and a predicted discharge current of the battery according to the travel information, is equal to or higher than a predetermined cooling temperature to be the section in which the battery is required to be cooled”

Where this is interpreted as the cooling control unit estimates power consumption for cooling the battery for each section of the selected route based on the outside air temperature (weather condition). The cooling process allows to maintain the battery’s temperature at a predetermined range.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Lee to incorporate the teaching of Shin. The modification would have been obvious because a high-voltage battery could dissipate a large amount of heat during traveling that requires a proper cooling apparatus to maintain battery’s temperature at a safe operating temperature. The cooling apparatus could consume a significant amount of energy to cool the battery, especially when the outside air temperature is high. Therefore, by considering the power consumption for cooling the battery, it allows the system to have a more accurate estimated energy usage for the candidate routes.

The combination of Lee and Shin teaches to consider one or more energy characteristics for estimating energy usage for candidate routes including the predicted energy consumption by one or more vehicle subsystem under expected weather condition as described above, but does not explicitly disclose to consider an expected energy usage to maintain a temperature of an electronic control module within a specified range.

However, Gehring teaches to consider an expected energy usage to maintain a temperature of an electronic control module within a specified range ([Par. 0019], “The route segment to be characterized may be preset by specifying the origin and destination positions. Alternatively, a route segment of a projected horizon may be selected by computing the most likely path. For this purpose, instantaneous driving parameters F, such as an instantaneous position, the driving direction, and/or the speed of the motor vehicle in particular, are evaluated”; [Par. 0021], “Based on the route parameters St, a consumption-optimized default for predicted first parameters P1 is determined, which includes in particular the power demands on a temperature control system T of a cooling circuit for the drive unit which are required for implementing the driving strategy” wherein the “temperature control system” inherently provides cooling to maintain the temperature of the “drive unit” at a predetermined range. The “drive unit” reads on the “electronic control module”)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Lee and Shin to incorporate the teaching of Gehring. The modification would have been obvious because a cooling apparatus for a control unit could consume a significant amount of energy to maintain the temperature of the control unit at a safe operating temperature, especially during a hot day. Therefore, by considering the power consumption of the cooling apparatus to cool the control unit, it allows the system to have a more accurate estimated energy usage for the candidate routes.

Claim 18 describes limitations of a method that is similar to the limitations of the system of claim 9. Therefore, claim 18 is rejected under 35 USC § 103 for the same reason as described in claim 9 above.

Regarding to claim 20, the combination of Lee, Shin and Gehring teaches the method of claim 13.
	Lee further teaches wherein the expected vehicle energy usage is an expected energy usage of the high-voltage traction battery. ([Par. 0024], “At step 360, process 300 can select one or more routes based on the energy characteristics of the vehicle determined at step 330 and the estimated energy requirements of the possible routes determined at step 350. For example, process 300 can determine that the vehicle has a remaining charge of 500 Wh at step 330, that the estimated energy required for a first possible route is 400 Wh, that the estimated energy required for a second possible route is 450 Wh, and that the estimated energy required for a third possible route is 525 Wh at step 350. Process 300 can then select the first and/or the second possible route at step 360 because the vehicle would not have enough charge to drive along the third possible route” where this is interpreted as selecting a route not only based on the estimated energy requirement for a candidate route but also based on the remaining capacity of the battery. The remaining capacity of the battery must be sufficient to satisfy the expected energy usage of the selected route.)

Claims 4 – 5, 15 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Shin and Gehring in view of Newman, Austin L. (Publication No. US 20180203443 A1; hereafter Newman).
Regarding to claim 4, the combination of Lee, Shin and Gehring teaches the system of claim 1.
The combination of Lee, Shin and Gehring teaches to consider one or more energy characteristics for estimating the expected energy usage for candidate routes under expected weather condition as described above, but does not explicitly disclose to accounting for an expected energy usage for sensor maintenance along the route under the expected condition.

	However, Newman teaches to accounting for an expected energy usage for sensor maintenance along the route under the expected condition. ([Par. 0107], “The information thus determined is provided as input to the inference engine or semantic reasoner function of the autonomous driving agent 924that determines whether there is a sufficient amount of energy stored in the energy storage unit to meet the predicted energy demands imposed by the climate control settings and amount of energy required to travel the route. If there is a sufficient amount of energy stored in the energy storage unit to meet the aggregate energy demands, the rules base causes the autonomous driving agent 904 to implement the preferred or desirable climate control settings. If there is an insufficient amount of energy stored in the energy storage unit, the rules base can cause the autonomous driving agent 904to modify the preferred or desirable climate control settings to consume an allowable amount of energy while still providing a sufficient amount of energy for the vehicle 100 to travel the planned route. This can be done, for example, by lowering certain (less important) climate control settings but not other(more important) climate control settings or by lowering all climate control settings or by some other set of actions set forth in the rules base. As will be appreciated, the autonomous driving agent 904 can select a desired temperature in the passenger compartment and select a range of interior and exterior temperature sensors to adjust the temperature of the air blown into the compartment, and the fan speed to keep the compartment temperature within a selected range.” This is interpreted as the system adjusts the amount of power consumption while the vehicle traveling by setting the temperature sensors of a passenger compartment at a desired range. The fan will provide cooling or heating to the passenger compartment based on a measured temperature of the temperature sensors. This means that the fan is working to keep temperature sensors at its selected range. Maintaining the temperature at its selected range reads on the “sensor maintenance”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Lee, Shin and Gehring to incorporate the teaching of Newman. The modification would have been obvious because by considering the energy usage for maintaining temperature of sensor at its selected range, it allows the system to manage a sufficient power for planned route. 

Regarding to claim 5, the combination of Lee, Shin, Gehring and Newman teaches the system of claim 4.
Newman further teaches wherein the expected energy usage for sensor maintenance includes an expected energy usage to maintain a temperature of a sensor within a specified range. ([Par. 0107], “The information thus determined is provided as input to the inference engine or semantic reasoner function of the autonomous driving agent 924that determines whether there is a sufficient amount of energy stored in the energy storage unit to meet the predicted energy demands imposed by the climate control settings and amount of energy required to travel the route. If there is a sufficient amount of energy stored in the energy storage unit to meet the aggregate energy demands, the rules base causes the autonomous driving agent 904 to implement the preferred or desirable climate control settings. If there is an insufficient amount of energy stored in the energy storage unit, the rules base can cause the autonomous driving agent 904to modify the preferred or desirable climate control settings to consume an allowable amount of energy while still providing a sufficient amount of energy for the vehicle 100 to travel the planned route. This can be done, for example, by lowering certain (less important) climate control settings but not other(more important) climate control settings or by lowering all climate control settings or by some other set of actions set forth in the rules base. As will be appreciated, the autonomous driving agent 904 can select a desired temperature in the passenger compartment and select a range of interior and exterior temperature sensors to adjust the temperature of the air blown into the compartment, and the fan speed to keep the compartment temperature within a selected range.” This is interpreted as the system adjusts the amount of power consumption while the vehicle traveling by setting the temperature sensors of a passenger compartment at a desired range. The fan will provide cooling or heating to the passenger compartment based on a measured temperature of the temperature sensors. This means that the fan is working to keep temperature sensors at its selected range.)

Claim 15 describes a method that has substantially same scope as claim 4. Therefore, claim 15 is rejected under 35 USC § 103 for the same reason as described in claim 4 above.

Regarding to claim 16, the combination of Lee, Shin, Gehring and Newman teaches the method of claim 15.
Newman further teaches wherein the expected energy usage for sensor maintenance includes at least one of an expected energy usage to maintain a temperature of a sensor within a specified range and an expected energy usage to clean a sensor. ([Par. 0107], “The information thus determined is provided as input to the inference engine or semantic reasoner function of the autonomous driving agent 924that determines whether there is a sufficient amount of energy stored in the energy storage unit to meet the predicted energy demands imposed by the climate control settings and amount of energy required to travel the route. If there is a sufficient amount of energy stored in the energy storage unit to meet the aggregate energy demands, the rules base causes the autonomous driving agent 904 to implement the preferred or desirable climate control settings. If there is an insufficient amount of energy stored in the energy storage unit, the rules base can cause the autonomous driving agent 904to modify the preferred or desirable climate control settings to consume an allowable amount of energy while still providing a sufficient amount of energy for the vehicle 100 to travel the planned route. This can be done, for example, by lowering certain (less important) climate control settings but not other(more important) climate control settings or by lowering all climate control settings or by some other set of actions set forth in the rules base. As will be appreciated, the autonomous driving agent 904 can select a desired temperature in the passenger compartment and select a range of interior and exterior temperature sensors to adjust the temperature of the air blown into the compartment, and the fan speed to keep the compartment temperature within a selected range.” This is interpreted as the system adjusts the amount of power consumption while the vehicle traveling by setting the temperature sensors of a passenger compartment at a desired range. The fan will provide cooling or heating to the passenger compartment based on a measured temperature of the temperature sensors. This means that the fan is working to keep temperature sensors at its selected range.)

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Shin, Gehring and Newman in view of Rice, Wesly Mason (Publication No. US 20180015907 A1; hereafter Rice) in further view of Elie, Larry Dean (Publication No. US 20170257017 A1; hereafter Elie).
Regarding to claim 6, the combination of Lee, Shin, Gehring and Newman teaches the system of claim 4.
	The combination of Lee, Shin, Gehring and Newman does not explicitly disclose an apparatus for cleaning a sensor.
	However, Rice teaches an apparatus for cleaning a sensor. ([Par. 0002], “As a result of an autonomous vehicle driving on roadways in various environmental conditions, the sensors of the autonomous vehicle may become soiled or dirtied by moisture, dirt, particles, etc., thereby reducing their occluding or obstructing parts of the sensors”; [Par. 0032], “the sensor cleaning system 100 can include a fluid reservoir 150 to store fluid for cleaning the sensor(s) of the vehicle 10. The fluid reservoir 150 can be connected to a set of pumps160 (e.g., a pump bank) via a set of tubes. Individual pumps of the set of pumps 160 can be activated to pump fluid from the fluid reservoir 150 through a respective tube to a corresponding sensor cleaning device …depending on implementation, the sensor cleaning system 100 can include a set of nozzle devices (e.g., three nozzle devices) for cleaning a Lidar, where each nozzle device is connected to a pump via a tube” wherein it is inherent that the set of pumps of the sensor cleaning system consumes energy supplied from the battery to operate.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Lee, Shin, Gehring and Newman to incorporate the teaching of Rice. The modification would have been obvious because in various environmental conditions, sensors of the autonomous vehicle may become soiled or dirtied by moisture, dirt, particles that results in reducing performance of the sensors (Rice, [Par. 0002]). By having a sensor cleaning apparatus, it allows the sensors to operate at its full capacity while traveling in a soiled environment.

	The combination of Lee, Shin, Gehring and Newman teaches to consider one or more energy characteristics for estimating the expected energy usage for candidate routes under expected weather condition as described in claim 1 above, and Rice teaches an apparatus for cleaning the sensor during traveling of the autonomous vehicle, wherein the operation of the pumps inherently consumes energy to pump water for cleaning the sensor. The combination of Lee, Shin, Gehring, Newman and Rice does not explicitly disclose to estimate expected energy usage of the water pump in the vehicle.

	In the same field of endeavor, Elie teaches estimate expected energy usage of the water pump in the vehicle. ([Par. 0034], “another autonomous vehicle, night time load, winter (no AC). The electrical consumption by vehicle electrical accessories is 2.75 kW. The vehicle's mechanical accessories are mechanically coupled to the alternator/starter via the FEAD including 50 W of water pump load, and 50 W of power steering load. The mechanical load coupled to the alternator starter is 50 W (water pump) plus 50 W (power steering). If the alternator starter is 90% efficient producing electrical power, the mechanical load to the alternator/starter to provide the electrical power is 2.75kW/0.9=3.05 kW. The total minimum mechanical power applied to the alternator/starter to deliver the electrical and mechanical power is 100 W (e.g., FEAD load)+3.05 kW (e.g., electrical power)=3.15 kW.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Lee, Shin, Gehring, Newman and Rice to incorporate the teaching of Elie. The modification would have been obvious because by estimating an energy usage of the operation of the water pump in the autonomous vehicle, it allows a more accurate estimation of a total required energy usage of the autonomous vehicle.

Claims 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Shin and Gehring in view of Mercep et al. (Publication No. US 20200209848 A1; hereafter Mercep).
Regarding to claim 11, the combination of Lee, Shin and Gehring teaches the system of claim 1.
The combination of Lee, Shin and Gehring teaches to select a route based on estimated energy usage of the selected route, but does not explicitly disclose to select the route include instructions to take into account an availability of sensor cleaning fluid.

However, Mercep teaches to select the route include instructions to take into account an availability of sensor cleaning fluid. ([Par. 0063], “. In some embodiments, the predictive degradation unit 416 also can utilize the environmental model 408 to determine whether one or more sensors has been capturing data more sparsely than expected, which be indicative of future sensor failure. In another example, the predictive degradation unit 416 can identify a volume of cleaning fluid associated with a sensor cleaning system, predict when the sensor cleaning system may run out of the cleaning fluid, and predict when a level of debris builds up onto the sensor sufficiently to constitute a sensor fault.”; [Par. 0073 – 0074], “The service adjustment system 420 can include an override unit 426 to generate an override presentation 405 that, when displayed in the vehicle, can identify a detected fault, a determined impact of the detected fault on the sensing or driving capabilities of the vehicle, and/or a degradation of vehicle operation. In some embodiments, the override presentation 405 can be displayed on a human-machine interface, for example, which can interpret user input relative to the override presentation405. For example, when the service adjustment system 420 intends to degrade service of the vehicle by restricting access to highways or other high-speed roadways, the service adjustment system 420can generate the override presentation 405 indicating this intent for display in the vehicle… the override
presentation 405 can identify a driving route utilized by the autonomous driving system along with one or more alternate driving routes, which the display device can render selectable via user input. In another example, the override presentation 405 can identify a classification of an object external to the vehicle along with one or more alternate classifications, which the display device can render selectable via user input.” This is interpreted as based on the detected degradation of sensing or driving capabilities, the service adjustment system could restrict the vehicle to take a certain road or suggesting alternative routes that can be displayed on an override presentation.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Lee, Shin and Gehring to incorporate the teaching of Mercep. The modification would have been obvious because by considering a degradation in sensing or driving capabilities of the vehicle when selecting a traveling route, it ensures safety of the autonomous vehicle. 

Claim 19 describes a method that has substantially same scope as claim 11. Therefore, claim 19 is rejected under 35 USC § 103 for the same reason as described in claim 11 above.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Newman
Regarding to claim 21, Lee teaches a system comprising: 
	a computer including a processor, and a memory storing instructions executable by the processor ([Par. 0043], “Some examples of the disclosure are directed to a non-transitory computer-readable medium including instructions, which when executed by one or more processors, cause the one or more processors to perform a method”) to: 
	select a route for a vehicle based on determining an expected vehicle energy usage along the route based on an expected condition along the route in an environment above a road, ([Par. 0004], “The vehicle can select a route to a desired destination from one or more possible routes based on the amount of energy required for each route. To accomplish this, the vehicle can use a map that is portioned into segments that each contain the amount of energy required for the vehicle to travel along that segment. The vehicle can then determine what combination of one or more segments will require the least amount of energy for the vehicle to reach its desired destination” wherein the “amount of required energy for each segment” is varied based on one more conditions along the segment.) and

operate the vehicle along the route. ([Par. 0012], “Examples of the disclosure are directed to optimizing energy consumption in autonomous and semi-autonomous vehicles. The vehicle can select a route to a desired destination from one or more possible routes based on the amount of energy required for each route. To accomplish this, the vehicle can use a map that is portioned into segments that each contain the amount of energy required for the vehicle to travel along that segment” wherein it is inherent that the vehicle will operate based on the selected route).

	Lee teaches to select a traveling route based on one or more energy characteristics for estimating required energy usage for candidate routes as described above, but does not explicitly disclose to consider to accounting for an expected energy usage for sensor maintenance along the route under the expected condition;

	However, Newman teaches to accounting for an expected energy usage for sensor maintenance along the route under the expected condition. ([Par. 0107], “The information thus determined is provided as input to the inference engine or semantic reasoner function of the autonomous driving agent 924that determines whether there is a sufficient amount of energy stored in the energy storage unit to meet the predicted energy demands imposed by the climate control settings and amount of energy required to travel the route. If there is a sufficient amount of energy stored in the energy storage unit to meet the aggregate energy demands, the rules base causes the autonomous driving agent 904 to implement the preferred or desirable climate control settings. If there is an insufficient amount of energy stored in the energy storage unit, the rules base can cause the autonomous driving agent 904to modify the preferred or desirable climate control settings to consume an allowable amount of energy while still providing a sufficient amount of energy for the vehicle 100 to travel the planned route. This can be done, for example, by lowering certain (less important) climate control settings but not other(more important) climate control settings or by lowering all climate control settings or by some other set of actions set forth in the rules base. As will be appreciated, the autonomous driving agent 904 can select a desired temperature in the passenger compartment and select a range of interior and exterior temperature sensors to adjust the temperature of the air blown into the compartment, and the fan speed to keep the compartment temperature within a selected range.” This is interpreted as the system could adjust the amount of power consumption while the vehicle traveling by setting the temperature sensors of a passenger compartment at a desired range. The fan will provide cooling or heating to the passenger compartment based on a measured temperature of the temperature sensors. This means that the fan is working to keep temperature sensors at its selected range. Maintaining the temperature at its selected range reads on the “sensor maintenance”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Lee, Shin and Gehring to incorporate the teaching of Newman. The modification would have been obvious because by considering the energy usage for maintaining temperature of sensor at its selected range, it allows the system to manage a sufficient power for planned route. 
	

28. 	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee and Newman in view of Gehring.
29.	Regarding to claim 22, the combination of Lee and Rice teaches the system of claim 21.
	The combination of Lee and Newman teaches to consider on one or more energy characteristics for estimating required energy usage along the route as described above, but does not explicitly disclose to consider to estimate the expected vehicle energy usage according to the expected condition based on an expected energy usage to maintain a temperature of an electronic control module within a specified range.
	
	However, Gehring teaches to consider to estimate the expected vehicle energy usage according to the expected condition based on an expected energy usage to maintain a temperature of an electronic control module within a specified range. ([Par. 0019], “The route segment to be characterized may be preset by specifying the origin and destination positions. Alternatively, a route segment of a projected horizon may be selected by computing the most likely path. For this purpose, instantaneous driving parameters F, such as an instantaneous position, the driving direction, and/or the speed of the motor vehicle in particular, are evaluated”; [Par. 0021], “Based on the route parameters St, a consumption-optimized default for predicted first parameters P1 is determined, which includes in particular the power demands on a temperature control system T of a cooling circuit for the drive unit which are required for implementing the driving strategy” wherein the “temperature control system” inherently provides cooling to maintain the “drive unit” at a predetermined temperature. The “drive unit” reads on the “electronic control module”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Lee and Newman to incorporate the teaching of Gehring. The modification would have been obvious because a cooling apparatus for a control unit could consume a significant amount of energy to maintain temperature of the control unit at a safe operating temperature, especially during a hot day. By considering the power consumption of a cooling apparatus to cool the control unit, it allows the system to have a more accurate estimated energy usage for candidate routes.
	
30. 	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee and Newman in view of Shin.

31. 	Regarding to claim 23, the combination of Lee and Rice teaches the system of claim 21.

	The combination of Lee and Newman teaches to consider on one or more energy characteristics for estimating required energy usage along the route as described above, but does not explicitly disclose to consider to estimate the expected vehicle energy usage based on an expected energy usage to maintain a temperature of a high-voltage traction battery within a specified range.

However, Shin teaches estimate the expected vehicle energy usage based on an expected energy usage to maintain a temperature of a high-voltage traction battery within a specified range. 
([Par. 0020], “The cooling control unit may determine whether the battery is required to be cooled by predicting the temperature of the battery in each section of a plurality of sections into which the determined travel route is divided, and may estimate power consumption for cooling the battery in a section in which the battery is required to be cooled”

[Par. 0021], “wherein the cooling control unit determines a section in which the temperature of the battery, accumulated and estimated based on the outside air temperature measured by the temperature sensor, the amount of solar radiation measured by the solar radiation sensor, and a predicted discharge current of the battery according to the travel information, is equal to or higher than a predetermined cooling temperature to be the section in which the battery is required to be cooled”

Where this is interpreted as the cooling control unit estimates power consumption for cooling the battery for each section of the selected route based on the outside air temperature (weather condition). The cooling process allows to maintain the battery’s temperature at a predetermined range.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Lee and Rice to incorporate the teaching of Shin. The modification would have been obvious because a high-voltage battery could dissipate a large amount of heat during traveling that requires a proper cooling apparatus to maintain battery’s temperature at a safe operating temperature. The cooling apparatus could consume a significant amount of energy to cool the battery, especially when the outside air temperature is high. By considering the power consumption for cooling the battery, it allows the system to have a more accurate estimated energy usage for candidate routes.

Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668